                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY

____________________________________
                                    :
DR. DARREN JAMES,                   :
                                    :
                  Plaintiff,        :
                                    :
      v.                            :               Civil Action No. 3:18-cv-10461-BRM-TJB
                                    :
                                    :
NEW JERSEY DEPARTMENT OF            :
HEALTH AND SENIOR SERVICES, et al., :
                                    :                               ORDER
                  Defendants.       :
____________________________________:


       THIS MATTER is opened to the Court on Plaintiff Dr. Darren James’s (“James”) Motion

for Default and Default Judgment. (ECF No. 22.)

       IT APPEARING THAT:

          1. Defendants filed a motion to dismiss on October 25, 2018 (ECF No. 10);

          2. James moved to amend his complaint on November 19, 2018 (ECF No. 12);

          3. The Court terminated the motion to dismiss pending a decision on the motion to

              amend (ECF Nos. 12, 13);

          4. The motion to amend is fully briefed (ECF Nos. 12, 18, 20) and does not require

              further briefing from the parties;

          5. Defendants have not failed to plead or otherwise defend, and therefore, neither

              default nor default judgment is appropriate at this stage. See Fed. R. Civ. P. 55.

       Accordingly, for the reasons set forth above and for good cause appearing,

       IT IS on this 7th day of March 2019,
     ORDERED that James’s Motion for Default and Default Judgment (ECF No. 22) is

DENIED.



                                    /s/ Brian R. Martinotti
                                    HON. BRIAN R. MARTINOTTI
                                    UNITED STATES DISTRICT JUDGE




                                       2
